COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 2-10-219-CR


MICHAEL OLIVER SMITH                                             APPELLANT


                                        V.

THE STATE OF TEXAS                                                     STATE



                                     ----------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY

                                     ----------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered “Appellant=s Withdrawal Of Notice Of Appeal.@ The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a).    No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).

                                                  PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
      1
       See Tex. R. App. P. 47.4.
DELIVERED: November 4, 2010